PER CURIAM.
Appellee was arrested and placed in juvenile detention on June 20, 1986. Subsequently, he was charged by information in circuit court as an adult with various felonies stemming from the same conduct which gave rise to the original arrest. Ap-pellee moved for discharge under the juvenile speedy trial rule. The trial judge granted the motion for discharge and dismissed the charge.
At the hearing, all parties agreed that appellee was not entitled to be discharged under the adult speedy trial rule, but would be entitled to discharge under the juvenile speedy trial rule, rule 8.180, Florida Rules of Juvenile Procedure, if the juvenile rule applied. We find this case controlled by Bell v. State, 479 So.2d 308 (Fla. 2d DCA 1985), holding that the juvenile speedy trial rule is inapplicable to a child against whom an information has been properly filed. See also Parr v. State, 415 So.2d 1353 (Fla. 4th DCA 1982), petition for review denied, 424 So.2d 763 (Fla.1982). We acknowledge conflict with State v. Perez, 400 So.2d 91 (Fla. 3d DCA 1981), petition for review denied, 412 So.2d 470 (Fla.1982).
*1008Therefore, the orders of discharge and dismissal are hereby reversed.
DANAHY, C.J., and FRANK and PARKER, JJ., concur.